 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHaddon Craftsmen, Inc. and Graphic Communica-tions International Union Local 97B. Cases 4•CA-16486, 4-CA-16486-2, and 4-CA-16718December 20, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn February 10, 1988, Administrative LawJudge Norman Zankel issued the attached decisionThe General Counsel, the Union, and the Respond-ent filed exceptions and supporting briefs TheGeneral Counsel and the Union also filed answer-ing briefs to the Respondent's exceptionsThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions,3 as modified below, and to adoptthe recommended OrderWe adopt the judge's dismissal of the 8(a)(5) alle-gation regarding the Respondent's work transferdecisions, but in doing so we do not decide wheth-er the record evidence establishes that they aremandatory subjects of bargaining under Otis Eleva-tor Go, 269 NLRB 891 (1984)Regarding the labeling work, we find, for thefollowing reasons, that the Union waived any bar-gaining rights it might have possessed The com-plaint alleges, inter aim, that since December 1986or January 1987 the Respondent changed unit em-ployees' terms and conditions of employment byunilaterally transferring labeling work to nonunitemployees The judge found, however, that in Sep-I In fn 1 of his decision, the judge relied on several reasons to denythe Respondent s deferral motions We agree that deferral is inappropri-ate here for the reasons given by the judge except that we do not rely onthe judge s finding that all complaint allegations were thoroughly litigat-ed2 The General Counsel and the Union have excepted to some of thejudge s credibility findings The Board s established policy is not to over-rule an administrative law judge s credibility resolutions unless the clearpreponderance of all the relevant evidence convinces us that they are incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d362 (3d Cir 1951) We have carefully examined the record and find nobasis for reversing the findingsIn sec II,B,2 of his decision, the judge incorrectly stated that the Gen-eral Counsel had contended that books that are jacketed by the Martinimachines could be 'returned" to the bindery for labeling when, in fact,the General Counsel contended that since the Martini machines are at thebindery and the jacketing is done there, the labeling should be done thereas well3 The judge also concluded that the Respondent did not unlawfullyrefuse to bargain with the Union concerning the quality infraction pro-gram on or after February 27, 1987 In adopting this dismissal, we relyon the judge s credibility findings regarding testimony about what PlantManager Vispi said to Union President Hill regarding the need for theMarch 3 meeting to discuss the quality infraction program We note thatalthough the judge found that Hill's testimony was inconsistent, Hill sultimate version' was that Vispi told Hill there was no need for aMarch 3 meeting on the Union s new proposals on the program becauseVispi could respond to those proposals at the February 27 grievancemeetingtember 1985 the Respondent informed the Union ofits intention to remove labeling work from the unitThe Union's response was to file a grievance onOctober 2, 1985, and then withdraw it 12 days laterwithout prejudice As the Board held in Medi-center, Mid-South Hospital, 221 NLRB 670, 679(1975) "When an employer notifies a union of pro-posed changes in terms and conditions of employ-ment, it is incumbent upon the union to act withdue diligence in requesting bargaining" The Unionhere did not act with the requisite diligence Thus,even assuming, arguendo, that the Respondent's de-cision to transfer labeling work was a mandatorysubject of bargaining, the Union waived its rightsby failing to timely request bargaining after beingnotified of the Respondent's proposed action 4Regarding the complaint allegation that the Re-spondent violated Section 8(a)(5) by transferringcertain insert work to nonunit employees, we adoptthe judge's dismissal because the General Counseldid not show that the Respondent's treatment ofthe insert work amounted to a change in past prac-tice The record shows that in February 1987 theRespondent assigned to nonunit employees thework of placing an insert between the outside ofthe cover of the book, "The Equilibrium Plan,"and the book's plastic wrapping The record alsoshows, however, that in the past nonunit employ-ees have customarily performed this kind of insertwork By contrast, the traditional insert work ofunit employees entailed placing items inside bookcovers The General Counsel has therefore not sat-isfied his burden of showing that the February1987 work assignment to nonunit employees consti-tuted a change from past practice 5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HaddonCraftsmen, Inc, Scranton, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the OrderMember Cracraft also relies on her concurring position in NorcoProducts, 288 NLRB 1416 fn 3(1988)5 In adopting the judge s finding that the Respondent violated Sec8(a)(5) by failing to comply with the Union s May 28, 1987 informationrequest, we note that the Respondent does not raise the defense that theinformation sought pertained to a nonmandatory subject of bargainingRichard P Heller, Esq and Margaret M McGovern, Esq ,for the General CounselSheldon Rosenberg, Esq and Donna EM Davis, Esq(Rosenberg & Ufberg), of Scranton, Pennsylvania, forthe EmployerRobert D Mariam, Esq (Mariani & Greco), of Scranton,Pennsylvania, for the Union297 NLRB No 67 HADDON CRAFTSMEN463DECISIONSTATEMENT OF THE CASE' NORMAN ZANKEL, Administrative Law Judge Thesecases were tried before me on November 4-6, 1987, atOlyphant, Pennsylvania The proceeding evolved froman unfair labor practice charge filed by the Union inCase 4-CA-16486 on March 20, 1987, in Case 4-CA-16486-2 on March 23, 1987, and in Case 4-CA-16718 onJuly 23, 1987 Each charge asserted that the Employerrefused to bargain with the Union in violation of Section8(a)(5) and (1) of the National Labor Relations Act (theAct)The Regional Director for Region 4 of the NationalLabor Relations Board (the Board) issued an order con-solidating cases, consolidated complaint, and notice ofhearing on September 30, 1987 The consolidated com-plaint, in substance, alleged that the Employer unlawful-ly unilaterally transferred bargaining unit work whichconsisted of book labeling and insertions away from em-ployees represented by the Union without giving theUnion a chance to bargain either over the decision totransfer the work or its effects on employees, refused tobargain with the Union over the terms of a quality in-fraction program, and refused to provide the Union withinformation relevant and necessary to performance of itsobligations as collective-bargaining agent of an appropri-ate unit of the Employer's employeesThe Employer's timely answer admits several facts butdenies it committed any of the alleged unfair labor prac-tices At the hearing, the Employer's counsel submittedmotions to defer Cases 4-CA-16486 and 4-CA-16486-2to arbitration Those cases relate to the alleged unlawfultransfer of labeling and insert work and to the failure tobargain over the quality infraction program The Em-ployer filed no motion to defer the refusal-of-informationallegations contained in Case 4-CA-16718 to arbitrationCounsel presented oral argument on the deferral mo-tions Contrary to the Employer's counsel, the counselfor the Board's General Counsel and for the Unionargued against deferral I reserved my ruling and askedcounsel to include argument on the motions in their post-tnal briefs Counsel for each party filed briefs Each briefincludes extensive argument on the deferral issueGeneral Counsel and Union continue their oppositionto deferral However, the Employer's brief sets forth achanged position on this subject The Employer nownotes that "a full and complete hearing was held On thestate of the record and all the evidence(the Em-ployer)now urges the administrative law judge tofirst consider the case on its merits " Thus, all par-ties presently agree that the complaint allegations shouldbe decided by the Board at this time Accordingly, Ishall proceed to that task without a comprehensive writ-ten analysis of the deferral issue'The Employer's brief makes It clear that the motions to defer havenot been abandoned (Br, pp 84-99) Thus, I am impelled to rule on themotions, but without exhaustive analysisI would deny both motions to defer to arbitration because (a) I con-clude the Board is required to determine the refusal-of-information allega-tions on which no party has requested deferral, (b) the Quality InfractionProgram Issue arguably is not cognizable under the applicable contractualAll parties were given the chance to present witnesses,to examine and cross-examine them, to submit documen-tary evidence, to argue orally, and to submit briefs Onthe entire record, including my observation of the de-meanor of the witnesses, and after consideration of thebriefs filed on behalf of each party, I make the followingFINDINGS AND CONCLUSIONSI JURISDICTIONThe Employer, a Pennsylvania corporation, is engagedin the operation of a book bindery at Wyoming and AshStreets in Scranton, Pennsylvania The Employer alsooperates warehouse and distribution centers at AshStreet, Scranton (physically connected to the bindery) atDunmore, Pennsylvania, and at Winfield Avenue, Scran-ton, Pennsylvania 2 Also, the Employer operates a com-puter center in Allentown, Pennsylvania, and a printingplant in Bloomsburg, PennsylvaniaDuring the calendar year immediately before com-plaint issuance, the Employer shipped goods and materi-als exceeding $50,000 in value directly from its Scrantonbindery to points outside PennsylvaniaThe Employer admits, the record reflects, and I findthat it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActAll parties agree, the record reflects, and I find theUnion is a labor organization within the meaning of Sec-tion 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESii Background3The Union and Employer have a contractual collec-tive-bargaining relationship Their current agreement iseffective April 7, 1986, through April 2, 1989 The bar-gaining unit consists of bindery employees "working onbinding processes and all other operations incidental toBindery materials and products, including cartoning ofpaper cover books directly off Bindery equipment as de-termined by the Company and changed from time totime "grievance arbitration procedure, (c) the work-transfer allegations onwhich the Employer seeks deferral are intimately Interrelated to the refusal-of-information Issue, (d) and all complaint allegations were thor-oughly litigated before me In this context, I find no compelling reason todelay resolution of the issues or to subject them to multiple litigationI conclude it is fair to all parties, and best serves the interest of orderlyprocedure, to decline to defer any of the Instant Issues to the partiesgnevance arbitration machinery (See S Q I Roofing, 271 NLRB 1 fn 3(1984)) Accordingly, the deferral motions are denied2 Actually, whether each warehouse also constitutes a distributioncenter, and vice versa, is unclear This matter is insignificant For editori-al convenience, I shall use the terms warehouse and distribution centersynonymously Use of either designation is Intended to reflect a facilitywhere nonbargaming unit employees work3 The operative facts recited throughout this decision are straightfor-ward and substantially undisputed Not every bit of evidence, or argu-ment based on it, is discussed However, each has been considered Myfactual presentation contains only those matters I conclude are relevantand essential to a resolution of the Issues Omitted material is deemed irrelevant, superfluous or of no probative value The facts are derived froma composite of admissions, unrefuted testimony, and undisputed documents Where material conflicts exist, they shall be resolved 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe parties' contract includes a grievance and arbitra-tion procedure My conclusion (see fn 1 above), thatnone of the instant substantive issues should be deferredto the arbitration process renders it unnecessary to de-scribe the contractual provisions in that regard or to dis-cuss them in depth in this decisionThe Employer manufactures books at its bindery La-beling and insertion work were among the functions per-formed by unit employees for over 20 years Labelingconsists of placing a label on the spines of book jacketsLabels generally contain publishers' seals or insignia Oc-casionally, labels signifying a price change are placed onthe inside front covers of books Before December 1985,unit employees performed the labeling work on bookswhich were manufactured at the binderyThe labeling function is not complicated It entails re-moving a single label from a roll of labels and mountingit on a book jacket Before the summer of 1985, labelswere removed manually from the label roll The Em-ployer introduced a label machine during the summer of1985 The machine automatically separates a label fromits roll 4Unit employees' labeling work was confined solely tobooks manufactured at the Employer's bindery Labelingwork also was required on books manufactured by theEmployer's customers at production facilities other thanthe bindery Nonunit employees at the Employer's distri-bution center labeled those books manufactured outsidethe bindery Also, those nonumt employees labeled booksin situations where labeling was ordered by a publisherafter the book left the bindery and had been forwardedto the distribution center for shippingBefore 1974, bindery unit employees placed previouslylabeled jackets onto the books by hand The Employerinstalled a jacketing machine (Martini) in the binderyThe Martini automatically puts jackets on books TheMartini reduced the hand-jacketing operation performedby unit employeesIn 1977, the Employer placed a second Martini intooperation In January 1985, the Employer procured athird Martini, and in December 1985, a fourth Martiniwas installed and became operative in January 1986Installation of the Martini changed the labeling oper-ation Martini's do not operate properly if labels are af-fixed to the jackets before the mechanical jacketing oper-ation The Martinis jam, damage jackets, and pull labelsoff them Therefore, books which are jacketed by theMartini are labeled after the jacketing operation, insteadof the pre-Martini procedure of labeling before jacketingInsert work was customarily done by unit employeesin the bindery when items such as mailing cards for bookclub memberships or renewals or other thin slips ofpaper needed to be inserted inside a book cover Certaintypes of matenal designated inserts needed to bewrapped outside a book cover For example, a bookpackaged by a so-called shrink wrap process5 would4 The machine is mobile Its dimensions are approximately 6 Incheshigh, 3 Inches long and 3 to 6 inches wide5 Shrink wrapping consists of a machine-placement of a plastic coveroutside a bookhave the inserts placed between the cover and the plasticwrappingSince at least 1972 the Employer operated a shnnkwrap machine That machine was placed in the distribu-tion center Since that date, all insert work on shrink-wrapped books, even for those manufactured in the Em-ployer's bindery, was performed by nonbargaimng unitemployees in the distribution center In practice, the bulkof insert work was performed at the distnbution centerBy companson, the insert work performed by binderyunit employees was occasional and sporadic 6B Transfer of Work1 FactsIn September 1985, J Skibber, a forewoman, removedrolls of labels from the bindery She told unit employeesthe labels would be moved to the Ash Street distnbutioncenter At that time, bargaining unit employees were la-beling virtually all books produced in the bindery forHarper and Row, one of the Employer's customersThese labels were designated Harper Crest 7J Ephault, the Employer's plant manager, told THenmgan, then union president, that the Employer In-tended to have all labeling on book jackets done in thedistribution center 8As noted in the footnote accompanying the text in thepreceding paragraph, the Union filed a grievance whichcomplained of the Employer's removal of labeling workfrom the bindery The Union withdrew the gnevancewithout prejudice on October 14, 1985 Henmgan re-mained union president until September 1986 He was re-placed as president by G F Hill No unit employeescomplained to Hennigan concerning the removal of la-beling from the bindery between the time his grievancewas withdrawn to when he left his office as union presi-dentHowever, Hill received complaints from some unitemployees about the removal of labeling in October1986, shortly after he assumed the Union's presidencyHe complained to D R Vispi, the Employer's plantmanager Vispi declined to return the labeling to thebindery Hill warned he might grieve the situationWithin a brief time, employees told Hill that a book,"Path To Power," was being labeled at the Ash Streetwarehouse Hill complained to Vispi, who maintainedthe labeling for that book would continue to be done atthe warehouse 96 Compare R Exhs 20 & 20A to testimony of General Counsel's wit-ness, M Merngan (Tr 180)7 Between October 1985-October 1987, nonbargaming dint employees(Including temporary employees) have filled approximately 98 bookorders and labeled approximately 268,669 Harper Crest labels on books atthe Ash Street location6 General Counsel contends there is no evidence" that Ephault con-veyed this information to Herungan (See G C Br, fn 6) I disagree, andfind to the contrary Henmgan filed a grievance over the removal of la-beling from the bindery on October 2, 1985 (R Exh 4) The gnevance,signed by Heningan, avers that he "was informed by Gerald Ephault thatBinderylabeling would now be performed by workers at theDistribution Center'6 The removal of this labeling work, and others subsequent, whichgives rise to the specific allegation in complaint par 6(a), was amendedContinued HADDON CRAFTSMEN465With respect to the alleged unlawful transfer of insertwork, paragraph 6(b) of the complaint allegesSince in or about January or February of 1987, amore precise date being presently unknown to theGeneral Counsel, Respondent changed the termsand conditions of employment of the unit by trans-ferring certain unit work involving book inserts toemployees of Respondent not represented by theUnion 1•In December 1986, the Employer sent the book, "An-other Chance," to the distribution center so that a cardinsert could be placed into it This book had been pro-duced at the bindery Hill complained to Vispi, who had"Another Chance" returned to the bindery for labelingIn February 1987, Hill learned that another book,"The Equilibrium Plan," was sent to the distributioncenter for insertion of a slide guide 11 This was the firsttime a slide guide was to be inserted in any book manu-factured by the Employer "The Equilibrium Plan" wasto be shrink-wrapped The Employer's distributioncenter floor operations manager, M Decker, crediblytestified the slide guide prevented proper shrink wrap-ping of the books if inserted before the wrapping oper-ation Thus, the insert was placed in between the bookcover and plastic wrapping in the midst of the shrinkwrap operation Accordingly, Vispi denied Hill's requestto return "The Equilibrium Plan" insert work to thebinderyHill filed a grievance over "The Equilibrium Plan"insert problem on February 26, 1987 The grievance wasdenied The Union requested arbitration, but the griev-ance was withdrawn pending a determination as towhether the applicable unfair labor practice chargewould be deferred to arbitration2 AnalysisAll parties agree that Otis Elevator Co, 269 NLRB 891(1984), principles govern the disposition of the worktransfer issues regarding book labeling and insertions InOtis Elevator, the Board, in relevant part, held that "ex-cluded from Section 8(d) of the Act are decisions whichon the first hearing date to read "since in or about December of 1986, orJanuary 1987, a more precise date being presently unknown to the Gen-eral Counsel, Respondent has changed the terms and conditions of em-ployment for the unit by transfernng certain unit work involving labelingto employees of Respondent not represented by the Union"10 General Counsel moved to amend the complaint so that par 6(b)would read as quoted This motion was made on the third hearing day,and long after completion of the General Counsel's case-in-chief I grant-ed the motionThe Employer's brief claims this ruling, together with the amendmentI permitted to complaint paragraph 6(a), was a prejudicial abuse of dis-cretion (Emp Br , p 83) I disagreeMy grant of the motions did not require the Employer to alter thenature of its defense in any way The Employer was not, nor could Ithave been, misled about the nature of the evidence required for its de-fense Thus, I find my rulings upon the amendments to complaint par6(a) and (b) materially distinguishable from those in New York Post Corp,283 NLRB 430 (1987), cited by the Employer" The slide guide is a sort of slide rule (see R Exh 6)affect the scope, direction, or nature of the business"(269 NLRB at 893) 12General Counsel and the Union contend that the deci-sion to transfer the labeling and insert work was eco-nomically motivated, and, as such, was a mandatory sub-ject for bargainingThe Employer claims its decision to transfer the workarose from a significant change in the nature and direc-tion of its business Therefore, the Employer asserts thetransfer was not a mandatory subject for bargainingThere is scant evidence to support the proposition thatthe decision to implement the instant work transferturned upon a desire to reduce labor costs The sole evi-dence in this connection derives from the previously un-reported evidence that the bindery unit employeesearned $8 86-$9 77 per hour but that temporary employ-ees at the Ash Street warehouse, to whom much of thelabeling had been assigned after the work transfer,earned only $3 45 per hour The record also shows thatthe temporary employees performed one-half the labelingfor "Path to Power" and have performed "at least someof the labeling work since Path to Power", and thatthose temporary employees did all the insert work of theslide rule into "Equilibrium Plan" and "at least some" ofthe insert work since the Equilibrium PlanGeneral Counsel and the Union argue that these wagedifferentials show that the transfer "effected a substantialsavings in labor costs" and prove the transfer was ac-complished "because (the Employer) wished to reduceits labor costs" Neither General Counsel nor the Unionproduced any evidence other than the wage disparities tosupport their quoted contentions 13 Otis teaches that12 Sec 8(d) contains a definition of the mutual obligation of an em-ployer and representative of its employees to bargain collectively Otis'fn 5 contains a partial list of economically motivated decisions the Boardconsiders excluded from mandatory bargaining under Sec 8(d) Amongsuch decisions are those "to sell a business or a part thereof, to dispose ofits assets, to restructure or to consolidate operations, to subcontract, toInvest in labor-saving machinery, to change the methods of finance or ofsales, advertising, product design, and all other decisions akin to the fore-going"Otis Elevator agreed It had not bargained to Impasse regarding its deci-sion to transfer some operations from a plant in New Jersey to consoli-date them with a more modern research and development facility in Con-necticut The Board declared the decision to transfer the New Jersey op-erations a non-mandatory bargaining subject because 'the critical factorto a determination whether the decision is subject to mandatory bargain-ing is the essence of the decision itself, i e, whether it turns upon achange in the nature or direction of the business, or turns upon laborcosts, not its effect on employees nor a union's ability to offer alterna-tives" (269 NLRB at 892 emphasis supplied ) In Otis, the Board conclud-ed the decision to transfer its operations turned upon a fundamentalchange in the nature and direction of the business and was not amenableto bargainingIn the Instant, the Employer acknowledges that it transferred binderylabeling and insert work to its distribution center approximately on thedates alleged in the Complaint'3 The Union cites two cases which contain such indicia In Litton Sys-tems, 283 NLRB 973 (1987), labor costs were undisputedly "the most im-portant consideration in the employer decisions to relocate work", and inPertec Computer Corp. 284 NLRB 810 (1987), the results of a cost studywas admitted to be the motivating factor in subcontracting and relocationdecisions I find these cited cases materially distinguishable from the caseat bar As noted in the text accompanying this footnote, the Instantrecord is devoid of any such evidence 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmere reductions in production costs do not, themselves,comprise a sufficient base to bring the subject matterunder consideration within the ambit of mandatory bargaining (see Otis, 269 NLRB at 892 also Columbia CityFreight Lines, 271 NLRB 12 (1984))I find the Employer s evidence more impressive andpersuasive, though not overwhelming There is evidencethat the work transfer was motivated by the Employer smechanization of its operations albeit gradual I find thedocumentary evidence supports the Employer s contennon that the work transfer was related to its use of theMartini and shrink wrap machines This caused the Employer to restructure its operations from manual to mechamcal There is no evidence to show the amount ofcapital investment the Employer was required to make toobtain the machinery Nonetheless it is self evident itwas required to invest funds to acquire its labor savingmachineryThe Employer s uncontroverted evidence shows in sahent part, that the machinery created production problems Specifically the Martini caused damage to prelabeled books and the shnnkwrap machine could not accommodate all types of inserts These problems persuademe the essence of the Employer s transfer decision wasnot predicated solely or even predominately on laborcosts Rather I conclude it was prompted by a need tochange its method of operation to respond to productionproblems which arose from its increased reliance uponthe labor saving machinery and the increased use of thatmachinery in the manufacturing processGeneral Counsel argues in effect that the Employer sdefense is pretextual Several factors are cited to supportthis argument They are (a) inasmuch as labels are nowplaced on books after the Martini puts the jackets onthem, the books could be returned to the bindery aftergoing through the machine (b) there is no evidence toshow that labeling work was reduced in direct proportion to the acquisition of each Martini (c) the labelingmachines are small and portable enough to permit themto be easily removed to the bindery I have consideredeach of these arguments At best I conclude they establish suspicious circumstances However, I conclude thesefactors do not override the General Counsel s burden topresent cogent and convincing evidence that the worktransfer decision turned on the Employer s desire toreduce labor costs Moreover I find (as indicated above)the Employer s evidence regarding the factors utilized indeciding to make the work transfers more reliable andpersuasiveOn the state of this record I conclude there is msufficient evidence on which to find the Employer s decisionto transfer labeling and insert work from the bindery tothe distribution center turned on labor costs Instead, Iconclude the 1986 and 1987 transfers alleged as unfairlabor practices are simply a continuation and completion of operational changes which began as early as 1972with the purchase of the shrink wrap machine and in1974 with the first Martini in the nature of how the Employer conducts its business Accordingly, I find the decision leading to the 1986 and 1987 assignments of labelmg and insert work to the distribution center were notsubject to mandatory bargaining under the Act 14C Quality Infraction Program1 FactsOn June 30 1977 the Employer informed the binderyemployees after consultation with the Union that itwould institute a Quality Infraction Program (QIP) onJuly 11 1977 QIP is a progressive disciplinary systemrelated to employee work errors The program awardsspecified numbers of points for work infractions Accumulation of specified point values may result in employeesuspension or terminationQIP apparently operated in an uneventful manner until1985 On March 7 1985 the Union requested modifications in QIP The Employer and Union met in midMarch 1985 They discussed the Union s written proposals for changes in QIP The negotiations resulted inagreed upon changes to QIP Those changes were reduced to writing and announced to be effective March25 1985In early 1986 the Union and Employer engaged in negonations for a new collective bargaining agreement tobe effective 1986-1989 On March 4 1986 during thosecontract negotiations the Union submitted proposedchanges to QIP That proposal was discussed during negotiations but the Union withdrew it on April 1 1986On April 7, 1986 the parties entered into a new collective bargaining agreement effective until April 2, 1989The terms of QIP are not contained within the colleclive bargaining agreement However the agreement doescontain a single reference to QIP That provision exempts the classification of Bookbinder A in training fromissuance of quality infraction points (G C Exh 2 artIII secs 10(a) 5(c))The Union and Employer entered into an agreementon November 19 1986 (G C Exh 10) which modifiedQIP effective January 1 1987 In addition the November19 agreement provided that the Employer and Unionwould meet at a mutually convenient time to considerother proposals the Union may have with respect to theQuality Infraction Program" As previously reported the complaint also alleges the Employer unlawfully refused to engage in bargaining over the effects of its work transfer decisionsI recognize that generally whether the decision itself is deemed to bea mandatory bargaining subject an employer is obligated to bargain overits effects on unit employees (First National Maintenance Corp v NLRB452 U S 666 681-682 (1981) Morro Industries 279 NLRB 762 763(1986))However no party in the case at bar sought to present evidence regardmg effects bargaining Also no evidence was adduced to prove theUnion ever requested the Employer to engage in such bargainingThe effects bargaining Issue has not been litigated There simply is noprobative record on which to formulate conclusions concerning effectsbargaining Thus I make no findings concerning the alleged refusal toengage in effects bargaining Compare the Instant case facts to those htigated regarding effects bargaining in Otis Elevator 283 NLRB 223 (1987)Also because of my conclusion the work transfer decision in circumstances present here is not a mandatory bargaining subject I find It unnecessary to assess the Employer s contention that the Union waived itsright to bargain over that decision HADDON CRAFTSMEN467On November 20, 1986, the Employer issued the termsof the January 1, 1987 QIP to the unit employees Thatprogram incorporated changes requested by the UnionOn February 4, 1987, Union President Hill and otherunion representatives met with the Employer's PlantManager Vispi and Industrial Relations Director Blick-ens This meeting was held pursuant to the November19, 1986 agreement for future meetings concerning QIPThe Union presented further proposals for QIP changesVispi said he would study themVispi testified without contradiction that he met withsupervisory personnel and studied the union proposalsAccording to Vispi, they concluded the Union's propos-als would weaken QIP Vispi wrote Hill on February 9,1987, regarding QIP (See G C Exh 12 & R Exh 15)Vispi wrote, in part, that the union proposals "woulddecimate" QIP, that the Employer was willing to listento new proposals and make necessary changes, but theUnion's February 4 proposal "is totally unacceptable"Vispi also said the Employer would examine specificproblem areas but would not accept "a complete revi-sion" of QIPOn February 19 the Employer and union representa-tives met again The Union submitted revised proposalsVispi examined them He told the union representativethe proposals were unsatisfactory and gave reasons forhis conclusion In any event, Vispi said he would reviewthe proposals The parties arranged another meeting forMarch 3, 1987Vispi testified he believed the Union was still makingbroad proposals and that the parties appeared "dead-locked" Later in February, the parties met to discussgrievances QIP, also, was discussed (The substance ofthe QIP conversation will be reported below in the anal-ysis section of the QIP issue )On February 27, 1987, Vispi wrote Hill regardingQIP The entire message was "Please be advised that theCompany is not interested in changing any parts of theQuality Infraction Program at this time"The parties did not meet on March 3 as they hadscheduled Neither Hill, nor any other union representa-tive, responded to Vispi's February 27 letter Instead, theUnion filed the charge in Case 4-CA-16486-2 on March23, 19872 AnalysisClearly, the pivotal issue revolves around the Employ-er's undisputed cancellation of the March 3 meeting Theapplicable law is clear in cases where, as present here,the subject matter for negotiations is mandatory and bar-gaining over it has not been waived by the statutory em-ployee representative 15 This principle applies to manda-tory bargaining subjects which are not embodied withinthe parties' collective-bargaining agreements (NLRB vSands Mfg Co, 306 US 332 (1939), Mead Corp, 256NLRB 685, 695 (1981), enfd 697 F 2d 1013 (11th Or1983), and NLRB v Jacobs Mfg Go, 196 F 2d 680 (2d15 All parties briefed the waiver issue I find It unnecessary to resolvethat Issue because I shall conclude, below, that the Employer fulfilled itsbargaining obligationCir 1952) The requisite facts giving rise to the applica-tion of these principles are present in the instant caseThe background events show QIP was the subject ofconsiderable collective bargaining between the Employerand Union over the years The Employer extended theUnion chances to provide input and proposals to QIPvirtually since its inception in 1977 Most recently, suchnegotiations resulted in QIP revisions which took effectJanuary 1, 1987 In this context, there can be no seriousclaim that QIP is not a mandatory bargaining subject Iso find, especially because the program's penalties poten-tially affect employee tenure (See Peerless Publications,283 NLRB 334, 335, 336 (1987) )I also find there is no evidence the terms of QIP everwere embodied within the parties' collective-bargainingagreementsThe instant Employer is charged with a narrow viola-tion regarding QIP Specifically, I am to decide whetherthe Employer breached its bargaining obligation by fail-ing to discuss QIP with the Union after February 27,1987The cntical question for me to resolve regarding QIPis whether an impasse existed when the Employer brokeoff negotiations A genuine impasse suspends the duty tobargain about the subject matter of the Impasse (Provi-dence Medical Center, 243 NLRB 714 fn 2 (1979), re-garding the Board's interpretation of Hi-Way Billboards,206 NLRB 22 (1973))The Board, in Taft Broadcasting Go, 163 NLRB 475,478 (1967), enfd 395 F 2d 622 (D C Cir 1968), declaredthe general criteria for deciding the existence of impasseThere, the Board wrote "Whether a bargaining impasseexists is a matter of judgment The bargaining history,the good faith of the parties in negotiations, the length ofnegotiations, the importance of the issue or issues as towhich there is disagreement, the contemporaneous un-derstanding of the parties as to the state of negotiationsare all relevant factors to be considered in decidingwhether an impasse " exists The circuit court whichenforced the Board's Taft decision defined an impasse asthat point in negotiations where there is "no realisticpossibility that continuation of discussion at that timewould have been fruitful" (395 F 2d 622 at 628)I conclude a good-faith impasse existed between theparties on February 27, 1987, regarding QIP and thatthere is no evidence of any subsequent event whichwould have removed that condition My conclusionrelies on the following considerationsThe immediate bargaining history reflects joint negoti-ations which led to the November 19, 1986 agreementThat QIP agreement included a comprehensive QIP tobecome effective January 1, 1987Between January 1 and February 27, 1987, the Em-ployer received two sets of union QIP proposals (RExhs 14 and 16) The Employer responded to the firstproposals claiming they would "decimate" QIP, but thatit would "listen to new proposals" The Employer's re-sponse noted that the Union's first proposal "is totallyunacceptable" Nonetheless, the Employer invited theUnion to present it with specific problem areas butwould not accept a complete program revision 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEvidence not earlier reported reflects that Hill andVispi spoke concerning QIP after the Union received theEmployer's written response to the first set of union pro-posals Hill testified that he "talked with Mr Vispi againand told him that maybe I went a little too far,that I'd be willing to reconsider on some of the proposalsand if we could sit dowri and talk on it I would appreci-ate " (Tr 68) Apparently, Vispi afforded this opportu-nityThe parties met again on February 19 The Union pre-sented its second set of proposed QIP changes The Em-ployer expressed reservations about those proposals Theparties arranged to meet again concerning QIP on March3Later in February, the parties met again to discussgrievances The Employer canceled the scheduledMarch 3 QIP meeting The circumstances of this cancel-lation contain a critical base for my findings concerningimpasseGeneral Counsel contends the Employer broke off ne-gotiations "because the Union filed too many griev-ances" (G C Br, p 29) General Counsel argues thisstate of affairs shows the Employer did not bargain ingood faith concerning QIP because "most significantly(the Employer) broke off negotiations because the Unionfiled too many grievances"It is self-evident that a finding of impasse is contraryto a conclusion that the Employer exhibited bad faith Ifthe Employer actually attributed the March 3 cancella-tion to the number of grievances, that would be cogentevidence of the Employer's bad faithHowever, I find the probative evidence does not sup-port the claim that the record reflects such bad faith re-garding QIP The "bad faith" contention flows fromHill's testimony concerning Vispi's statement of reasonfor cancellation of the March 3 meetingI find Hill's testimony inconsistent On direct examina-tion, Hill testified that Vispi said he was canceling theMarch 3 meeting because the Union filed too manygrievances During cross-examination, Hill initially per-,sisted in his earlier accountHill, however, changed his testimony when confronted(during cross-examination) with his pretrial affidavitThus, Hill finally claimed Vispi told him the Employerdid not want to "make any changes" in QIP because theUnion had too many grievances in arbitration Hill thenreaffirmed the accuracy of his pretrial affidavit regardsingVispi's remarks at the late February grievance meetingIn addition, Hill's ultimate version shows Vispi saidthe March 3 meeting was Unnecessary because he couldrespond to the Pnion's pending QIP proposals duringthat gnevance meetingI conclude t he tOtality of Hill's final version shows theMarch 3 QIP meeting was cancelled as part of the Em-ployer's response it considered the Union's second set ofproposals did not warrant a change in the Employer'sposition concerning QIP What Vispi said is internallyconsistent with his own testimony, and the corroboratingdocumentary evidence, which reflect the Employer's po-sition that the Union's QIP proposals were destructive tothe program In this context, Vispi's reference to thenumber of grievances merely defines and explains thebasis for the Employer's position that it was not interest-ed in making QIP changes at that timeI find the QIP facts of the instant case strikingly simi-lar to those in Bloomsburg Craftsmen, 276 NLRB 400(1985) In Bloomsburg, the Board, in relevant part, adopt-ed Administrative Law Judge Joel A Harmatz' findingthat a legitimate impasse existed over a union's request tobargain over written job descriptions General Counsel,who cited Bloomsburg avers that case is distinguishablefrom the case at bar I disagreeIn Bloomsburg, as here, the employer met with theunion to discuss proposals on a mandatory bargainingsubject and rejected those proposals in a similar mannerby unequivocally stating the employer did not wish toagree to the union's proposalsIn an effort to distinguish Bloomsburg, General Coun-sel relies on Judge Harmatz' conclusion that Bloomsburggave a reasoned response for rejection of the proposals,but that the instant Employer did not do soThe instant Employer explained the reasons for reject-ing the QIP proposals The Employer's February 9 letterto the Union sets forth the Employer's belief that theQIP proposals would "decimate" the program Thatletter also explained that the Employer's position waspredicated upon the fact that negotiated revisions to QIPbecame effective on January 1, 1987, only 1 monthbefore the Union's new proposals and that "because ofthis" the Employer feels "that there is absolutely noreason to make major revisions" as the Union proposed(see G C Exh 12 & R Exh 15)Despite this position, the instant Employer later metwith the Union They discussed the Union's second setof proposals The fact that the instant Union revised itsQIP proposals does not alone distinguish this case fromBloomsburg In Bloomsburg, the union presented only asingle proposal from which it did not varyThe Act does not compel either party to collectivebargaining to agree to proposals or make concessions Inall the circumstances, I conclude the instant Employerevinced an attitude consistent with good-faith bargainingThere is nothing sinister in its cancellation of the March3 meeting because I find the Employer was privileged todecline to alter its position that it would not makesweeping QIP changes so soon after the November 19changes became effectiveThe Employer's responses to the Union of QIP are"reasoned," when viewed in their totality The programwhich became effective January 1, 1987, includedchanges which had been suggested by and negotiatedwith the Union In my view, the Employer's insistenceupon retention of QIP in its newly effective form simplywas tantamount to claiming the parties Mutually shouldgive the plan a chance to work My view, I believe, is'supported by the Employer's invitations to the Union tosubmit specific problem areas, rather than broad-basedpkoposalsArguably, my characterization of the Employer's posi-tion as "reasoned" is subject to diverse views Howeverthat may be, what is significant is that I find the Employ-er's responses neither arbitrary, wholly frivolous or spu-rious in the backdy op of the November 19, 1986 QIP HADDON CRAFTSMEN469agreements, the recency of the effective date of thoseagreements and the breadth and nature of the two sets ofunion proposals in FebruaryThe Union made no attempt to change any of its pro-posals or to engage in any type of meeting or discussionsconcerning QIP with the Employer after February 27,1987 Also, the record contains no evidence that the Em-ployer changed its QIP position from that of February22 Accordingly, there is no basis for declaring that theimpasse was brokenUpon all the circumstances relating to QIP I find thatthe Employer's failure to meet and bargain with theUnion about QIP after February 27, 1987, did not consti-tute a refusal to bargain in violation of Section 8(a)(5)and (1) of the ActD Refusal of Information1 FactsThe Union filed a grievance on January 9, 1987, whichclaimed the assignment of labeling to nonbargaming unitemployees constituted a contractual violation (see G CExh 3)On February 25, 1987, the , Union filed a separategrievance which claimed that the Insert work on "TheEquilibrium Plan," being performed by nonbargaimngunit employees, was in violation of the collective-bar-gaining agreement (see G C Exh 5)The Employer denied each of the grievances TheUnion submitted the grievances to the contractual arbi-tration procedure Hill wrote the Employer on May 28,1987 16 In relevant part, Hill's letter states the Union isrequesting information "to properly prepare its case forarbitration " The information request was phrased,as followsplease inform me of any specific, prior occa-sions on which the Company claims it has trans-ferred labeling work or book Insert work out of thebargaining unit Please provide me with the dates ofany claimed transfer of this type of work, the iden-tity of the work transferred by job name and thenumber of books included in such jobThe Employer, through Blickens, answered Hill's May28 request in writing on June 2, 1987 Blickens wroteI inform you that (the Employer) willnot disclose this information prior to the arbitrationhearing (G C Exh 7)The Employer maintained this position to the first dateof the instant hearing, November 4,.1987 In the interimno arbitration hearing had been conducted However,the Employer's proffer of three exhibits (R Exhs 20,20A, and 21), reflects the information which was the sub-ject of Hill's May 28 request These exhibits were pro-duced in response to a subpoena issued at the GeneralCounsel's request The information contained in these ex-18 Hill's letter apparently was written after an arbitrator had been se-lected but before the grievances were scheduled for the arbitration hear-ing (see G C Exh 6, par 1)hibits presumably is what the Employer deferred for de-livery at the arbitration hearing2 AnalysisNo extensive discussion or analysis is required to re-solve the refusal-of-information allegation It is well-set-tled that the duty to bargain in good faith includes theobligation of an employer to provide its employees' col-lective-bargaining representative with information andmaterial relevant and necessary to permit it to administerthe terms of its collective-bargaining agreement with thatemployer (NLRB v Acme Industrial Go, 385 U S 432(1967) Acme involved information which the union re-quested to allow it to determine whether or not to seekarbitration of a grievance )The Union's information request in the instant caseseeks material for use in an arbitration proceeding Suchinformation was requested by an employee representativein Chesapeake & Potomac Telephone Go, 259 NLRB 225(1981) 17 In C & P the employer refused to provide therequested information because it amounted to prearbitra-tion discovery C & P claimed no precedent existed forsuch procedure The Board rejected that contention, stat-ing "Prior decisions, however, do not supportC &P's claim It has been held numerous times that theduty to supply information extends to a request for mate-rial to prepare a grievance for arbitration Fafnir BearingGo, 146 NLRB 1582, 1586(1964), enfd 362 F 2d716, 721(2d Cir 1966), St Joseph's Hospital (OurLady of Providence Unit), 233 NLRB 1116, 1119(1977), Designcraft Jewel Industries, 254 NLRB No 94(1981), Kroger Go, 226 NLRB 512(1976), Faw-cett Printing Corp, 201 NLRB 964, 972-973(1973),Metropolitan Life Insurance Go, 150 NLRB 1478, 1485-1486(1965), Cook Paint and Varnish Co v NLRBNo 79-2557 (D C Or 1981)" 259 NLRB at 227This quotation from the C & P decision is ample author-ity for a finding the instant Employer was obliged tocomply with the Union's information requests if the in-formation is relevantThe Employer does not seriously contest the requestedinformation was relevant The Employer offered the sub-stance of the requested information as three exhibits ofits own in the instant proceedings Also, Hill's May 28letter asked for material which showed that the Employ-er made bargaining unit work assignments to nonunit em-ployees at times earlier than the incidents which gaverise to the grievances (Evidence not earlier described re-flects that Vispi told Hill, during meetings over thegrievances, that such work assignments were in accordwith the Employer's past practice ) In this backdrop, Iconclude the requested information was relevant to a de-fense the Employer announced it would assert at the ar-bitration hearingOn all the above, I conclude the Employer has violat-ed Section 8(a)(5) and (1) of the Act by fading to complywith the Union's May 28, 1987 request for informationOn the above findings and conclusions, and the entirerecord in the case, I make the following17 This case will hereafter be referred to as C fil P 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1 Haddon Craftsmen, Inc is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act2 Graphic Communications International Union Local97B is a labor organization within the meaning of Sec-tion 2(5) of the Act3 All the Employers' bindery employees identified inarticle I, paragraph 3, of the collective-bargaining agree-ment between the Employer and Union, effective April7, 1986, to April 2, 1989, constitute an appropriate unitfor collective bargaining within the meaning of Section9(b) of the Act4 The ' Employer's decisions to transfer labeling andinsert work from the bindery to the distribution centerwere not subjects for mandatory collective bargainingunder Section 8(d) of the Act5 The Employer did not violate Section 8(a)(5) and(1) of the Act by assigning labeling and insert work frombargaining unit employees in the bindery to nonbargam-mg unit employees in the distribution center6 The Employer did not violate Section 8(a)(5) and(1) of the Act by failing and refusing to meet with theUnion to discuss changes in the Quality Infraction Pro-gram after February 27, 19877 The Employer refused to bargain in violation ofSection 8(a)(5) and (1) of the Act by failing and refusingto provide the Union with the information requested onMay 28, 19878 The above unfair labor practice affects commercewithin the meaning of the ActTHE REMEDYI find it necessary to order the Employer to cease anddesist from engaging in the unfair labor practice foundand to take certain affirmative action designed to effectu-ate the policies of the ActI conclude there is no need to order the Employer toprovide the information I have found it unlawfully with-held from the Union during the time they awaited an ar-bitration hearing Should my conclusion that the instantcases should not be deferred to arbitration (see fn 1,above), ultimately be sustained by the Board or an ap-peals tribunal, or if no exceptions to such conclusion arefiled, delivery of the requested information to the Unionbecomes moot This is particularly true because I haveresolved the work-transfer issues on their meritsHowever, I conclude that it would serve the Act'spolicies to require the Employer to post an appropriatenotice to the attention of its employees Such postingwill deter the Employer from recidivistic activity andwill protect the Union's right to obtain informationwhich it might request and need for preparation of po-tential future arbitration hearings under the 1986-1989collective-bargaining agreementAlso, the Employer shall be ordered to refrain frominterfering with, restraining, or coercing its employees inthe exercise of their Section 7 nghts under the Act, inany like or related manner as the violations found in thiscaseOn the above findings of fact, conclusions of law, andthe entire record I issue the following recommended"ORDERThe Respondent, Haddon Craftsmen, Inc , its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Failing and refusing to provide Graphic Communi-cations International Union Local 97-B as the exclusivecollective-bargaining representative of the employees inthe unit found appropriate with information relevant tothe performance of that labor organization's obligation ascollective-bargaining agent in grievance arbitration pro-ceedings under the current collective- bargaining agree-ment between the Employer and Union(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed to them in Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Post at its bindery at Wyoming and Ash Streets,Scranton, Pennsylvania, and all locations where the Em-ployer operates a warehouse or distribution center,copies of the attached notice marked "Appendix "19Copies of said notice, on forms provided by the RegionalDirector for Region 4 after being signed by the author-ized Respondent's representative, shall be posted by Re-spondent immediately upon receipt, maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted The Employer shall take reasonable steps toensure that said notices are not altered, defaced, or cov-ered by any other matenal(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Employ-er has taken to comply 20IT IS FURTHER ORDERED that the complaint _ is dis-missed as to each allegation where no violation has beenfound18 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses19 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board" shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"20 I reject the General Counsel s request for a visitatonal clause I con-clude the record does not show it likely the Employer would seek toevade compliance with any order the Board should issue in this caseSuch clauses are not routinely Included in Board orders (see CherokeeMarine Inc, 287 NLRB 1080 (1988) HADDON CRAFTSMEN471APPENDIXTo choose not to engage in any of these protect-ed concerted activitiesNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we violated the Na-tional Labor Relations Act, as amended, and has orderedus to post this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, Join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionWE WILL NOT refuse to provide Graphic Communica-tions International Union Local 97B with informationneeded by that Union for representing our bindery em-ployees in arbitration proceedings conducted under our1986-1989 collective-bargaining agreement with thatUnionWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees because theyengage in any of the activities described at the top of thisnoticeWE WILL, on request, furnish the above-named Unionwith information it needs to represent our bindery em-ployees in arbitration proceedings conducted under our1986-1989 collective-bargaining agreement which coversthose employeesHADDON CRAFTSMEN, INC